Exhibit 10.21
RESIGNATION AGREEMENT AND RELEASE
     This Resignation Agreement and Release (the “Agreement”) is made June 27,
2008, by and between W. John Frederick (“Executive”) and Zareba Systems, Inc.
(“Zareba”), a Minnesota corporation.
RECITALS:
     WHEREAS, Executive has been employed by Zareba; and
     WHEREAS, Executive and Zareba want to document their agreement concerning
the terms of the termination of Executive’s employment and resolve any actual
and potential disputes between them.
     NOW, THEREFORE, in consideration of the mutual promises and covenants in
this Agreement, Zareba and Executive agree as follows:
AGREEMENTS
     1. Premises. The Recitals are incorporated into this Agreement and made
part of it.
     2. Definitions. The “Company” means Zareba, its subsidiaries and affiliated
and predecessor companies, and the present and former officers, directors,
employees, shareholders, consultants, attorneys, accountants, auditors and
agents of any of them, whether in their individual or official capacities, and
the current and former trustees or administrators of any pension or other
benefit plan applicable to the employees or former employees of the Company, in
their individual and official capacities. “Executive” means Executive and anyone
who has or obtains legal rights or claims through Executive.
     3. End of Employment; Certain Resignations. Executive’s employment
terminated effective June 27, 2008.
     Executive resigns effective immediately as a director and/or officer of all
of the direct or indirect subsidiaries of the Company, including without
limitation, Zareba Security, Inc., Zareba Systems of Canada, Ltd., Zareba
Systems Europe Limited, No. 549 Leicester Limited, Rutland Electric Fencing Co.,
Limited, Rutland Electric Fencing Co. (Scotland) Limited and Electric Shepherd
Products Limited.
     4. Payments and Other Consideration. Specifically in consideration for
Executive’s agreement to this Agreement, and as settlement of any and all claims
which Executive has made or could make against the Company, if Paragraph 5 of
this Agreement is not rescinded by Executive or otherwise such Paragraph is not
or does not become void or unenforceable, the termination of Executive’s
employment will be characterized by the parties as a resignation, and Zareba
will pay Executive an amount equal to Executive’s base salary in effect on
June 27, 2008, for approximately four (4) months in eight (8) equal bi-weekly
installments beginning on the first

 



--------------------------------------------------------------------------------



 



day after July 18, 2008, on which Zareba makes its regular payroll payments and
pay for the four (4) month period during which such installments are payable,
the cost (COBRA premiums) of all existing health/medical/dental benefit plans in
which Executive participated as of June 27, 2008.
     If it is reasonably possible, at Executive’s sole expense, Executive may
arrange for the transfer to a new cell phone purchased by Executive the
telephone number of the cell phone heretofore used by Executive.
     If it is reasonably possible, from the date of this Agreement until
July 26, 2008, the Company will endeavor to forward, to an email address
provided by Executive to the Company, personal emails addressed to Executive at
the email address of Executive at the Company. Executive confirms that Executive
has no expectations of privacy concerning emails addressed to Executive at the
email address of Executive at the Company. Executive understands that Company
personnel will read emails addressed to Executive at the email address of
Executive at the Company and determine in their sole and absolute discretion
which emails, if any, are to be forwarded to Executive pursuant to this
paragraph. The Company will have no liability to Executive for any delay or
failure to forward personal emails addressed to Executive at the email address
of Executive at the Company.
     The Company will promptly pay Executive an amount equal to Executive’s
accrued but unused vacation as of June 27, 2008.
     The Company will have no other obligations to pay Executive any other
amounts or provide other benefits or consideration to Executive except as set
out in this Section.
     Except as provided for in this Agreement, neither Executive or Executive’s
attorneys will make any claim against the Company for attorneys’ fees, costs,
interest or any and all other expenses which may have been incurred by Executive
and Executive is personally responsible for all of Executive attorney’s fees and
costs, if any.
     5. Release of Claims by Executive.
     a. Executive releases and forever discharges the Company of and from any
and all claims, actions, causes of action, administrative claims, individual or
class action claims, or demands of any kind whatsoever Executive has or might
have against the Company, whether in law or equity, contract or tort, arising
out of or in connection with Executive employment with the Company, the
termination of that employment, or otherwise. Except for the consideration
payable to Executive under Section 4, such release includes, without limiting
the generality of the foregoing, any claims Executive may have for wages,
bonuses, commissions, penalties, claims for punitive or liquidated damages,
severance, attorney’s fees, costs and disbursements, vacation pay, or other
benefit, based upon any claim of defamation, breach of contract or tort, at
common law, or under any federal, state or local statute or ordinance
prohibiting discrimination or harassment in employment, including any claims for
discrimination arising under the Age Discrimination in Employment Act, 29 U.S.C.
§ 621, et seq., Title VII of the Civil Rights Act, 42 U.S.C. § 2000e et seq.,
the Americans With Disabilities Act, 42 U.S.C. § 12101 et seq., the

 



--------------------------------------------------------------------------------



 



Civil Rights Acts of 1866 and 1991, including Section 1981 of the Civil Rights
Act, the Family and Medical Leave Act, the Vocational Rehabilitation Act,
Employee Retirement Income Security Act of 1976, the Minnesota Human Rights Act,
§ 363.01A et seq., or any other claim of discrimination, harassment and/or
retaliation arising under federal, state or local law, or any other claims in
any manner relating to Executive employment with and termination of employment
with Zareba, or otherwise, arising in law or equity, whether known, suspected,
or unknown, and however originating or existing, to the date of Executive
signing of this Agreement. Executive releases and discharges the Company not
only from any and all claims that Executive could make on Executive own behalf,
but also those that may or could be brought by any other person or organization
on Executive behalf. Executive is not waiving any right to file a charge with
the Equal Employment Opportunity Commission (in connection with any statutes
enforced by that agency), or to participate in any Equal Employment Opportunity
Commission investigation. Executive understands and specifically acknowledges
however, that Executive is waiving all of Executive’s rights to any individual
relief under any and all claims encompassed by the preceding language.
     b. To the extent permitted by law, Executive will not institute any claim
for damages, by civil action, administrative proceeding or other legal
proceeding, or authorize any other party, governmental or otherwise, to
institute any claim for damages via civil action, administrative proceeding, or
other legal proceeding against the Company based on any claim, including but not
limited to the claims described in Paragraph 5(a), arising in law or equity,
whether known, suspected or unknown and however originating or existing, to the
date of Executive signing of this Agreement. Executive waives any and all relief
not provided for in this Agreement. Executive expressly agrees the payments and
other consideration provided to Executive under this Agreement fully compensates
Executive for and extinguishes any and all claims arising out of Executive’s
employment, separation from employment, or otherwise with Zareba.
     c. Executive affirms that Executive has not caused or permitted to be filed
any charge, complaint or action against the Company. In the event that there is
outstanding any such charge, complaint, or action, Executive will seek its
immediate withdrawal and dismissal with prejudice. In the event that for any
reason any such charge, complaint, or action is not withdrawn, Executive will
not testify, provide documents, or otherwise participate, or permit others to
voluntarily participate on Executive behalf, in any investigation or litigation
arising therefrom or associated therewith and will execute such other papers or
documents as the Company’s counsel determines in such counsel’s sole discretion
may be necessary to have any such charge, complaint or action dismissed with
prejudice. This Paragraph 5 will not prohibit either party from testifying or
responding pursuant to a court order or a subpoena issued by a government agency
which appears valid on its face, or as otherwise required by law. Executive’s
agreements in this Paragraph will not affect Executive’s rights to file for
unemployment compensation and/or workers’ compensation, if any.
     d. Under this Paragraph 5, Executive is not releasing any of the
obligations or liabilities of Zareba created by this Agreement.

 



--------------------------------------------------------------------------------



 



     6. Notification of Rights Pursuant to the Minnesota Human Rights Act (Minn.
Stat. § 363A.01, et seq.) and the Federal Age Discrimination in Employment Act
(29 U.S.C. §§ 621-634). Executive is notified of Executive’s right to rescind
the release of claims in regard to Executive’s rights under the Minnesota Human
Rights Act, Minn. Stat. § 363A.01, et seq., within fifteen (15) calendar days of
Executive signing this Agreement and the federal Age Discrimination in
Employment Act, 29 U.S.C. § 621 et seq., within seven (7) calendar days of
Executive signing this Agreement, such rescission periods to run concurrently.
In order to be effective, the rescission must be in writing and delivered to
Jeffrey Mathiesen, Zareba Systems, Inc., 13705 — 26th Avenue N., Suite 102,
Plymouth, Minnesota, 55441, by hand or mail. If delivered by mail, the
rescission must be postmarked within the required period, properly addressed to
Mr. Mathiesen, at the address set forth above and sent by certified mail, return
receipt requested. Executive understands and expressly agrees that if Executive
rescinds the release of claims set out in Paragraph 5 in accordance with this
Paragraph 6, Zareba will have no obligation to provide the payments and other
consideration described in Paragraph 4, Executive will be obligated to return to
Zareba any payment(s) already received in connection with this Agreement,
Paragraphs 4, 5 and 9 of this Agreement will be null and void, but the other
Paragraphs of this Agreement will be binding and enforceable agreements of the
parties.
     7. Non-disclosure by Executive. Executive expressly agrees, now and in the
future, not to disclose, either directly or indirectly, in any manner
whatsoever, any information of any kind regarding either (a) the substance or
the existence of any belief that Executive or any other person may have that the
Company engaged in any unlawful, discriminatory, unfair or tortious conduct
towards Executive, or breached any contract, or (b) the terms of this Agreement,
to any person or organization, including, but not limited to, representatives of
local, state or federal agencies, members of the press and media, present and
former officers, employees and agents of the Company (except to effect the terms
of this Agreement), and other members of the public. In the event of a breach by
Executive of this Paragraph, Zareba may commence an action to pursue its
available legal or equitable remedies, including the recovery of money damages.
In the event that Zareba takes steps to seek relief from an alleged breach of
this Paragraph all of the remaining provisions of this Agreement will remain in
full force and effect. Notwithstanding anything in this Agreement to the
contrary, nothing in this Agreement will prohibit Executive from (i) discussing
the consideration being provided under this Agreement with Executive’s tax
advisors, provided however, that such individuals will comply with the terms of
this Paragraph, (ii) discussing the terms of this Agreement with Executive’s
attorneys, their immediate family members or medical doctors, provided however,
that such individuals will comply with the terms of this Paragraph,
(iii) advising a governmental taxing authority of the payments or other
consideration under or of the existence of this Agreement, in response to a
question or questions posed by such taxing authority, (iv) testifying pursuant
to a court order or a subpoena issued by a governmental agency, Court of law or
their duly authorized agents, which appears valid on its face, (v) revealing the
terms of this Agreement as required by and in accordance with any law,
regulation or ordinance, or Court order or proceeding, (vi) revealing the terms
of this Agreement in order to enforce its terms, or (vii) stating “the matter
has been resolved and the terms of the resolution are confidential” in response
to an inquiry.

 



--------------------------------------------------------------------------------



 



     8. Nonadmission. Nothing in this Agreement will constitute or be construed
as an admission of any liability or wrongdoing of any nature on the part of the
Company. The Company specifically denies any liability or unlawful conduct.
     9. Right to Receive Payments and Other Consideration. Executive warrants
and represents that Executive has the right to receive the payments and other
consideration under this Agreement and has not filed for bankruptcy or otherwise
assigned the claims Executive has released by this Agreement.
     10. No Disparagement. Executive will not disparage the Company.
     11. No Future Employment with the Company. Executive will never seek or
accept or remain employed by the Company, and/or any successor of the Company.
     12. Return of Property. Executive expressly agrees all documents or other
tangible materials relating to the business of, or the products or services
provided by the Company, including Executive’s personnel records, are the sole
property of the Company, and Executive oes not possess, has returned all such
property or will return such property within seven (7) days of Executive signing
this Agreement.
     13. Confidentiality. Executive acknowledges that while Executive was
employed by the Company Executive acquired knowledge of certain of the Company’s
and its affiliates’ confidential information, including without limitation,
information not generally or publicly known and proprietary to the Company and
its affiliates about the Company’s and its affiliates’ operations, processes and
products, and other information from whatever source that the Company is
obligated to retain in confidence or that was identified by the Company as
“confidential” or “trade secrets” (“Confidential Information”). The Confidential
Information is of substantial value in the Company s and its affiliates’
businesses and Executive will (i) keep the same confidential, (ii) not disclose
the Confidential Information to any person or entity and (iii) not use any
Confidential Information in any manner for any reason. Executive’s obligation of
non-disclosure pursuant to this Paragraph does not apply to information that is
in the public domain through no fault of Executive.
     14. Agreement Not to Compete. During the Noncompetition Period (defined
below), Executive will not, directly or indirectly, either for himself or as an
owner, partner, shareholder, director, officer, employee, agent or consultant of
another, render services or advice to any person or entity who is “in
competition with the Company” anywhere in the United States. During the
Noncompetition Period neither Executive or any business with whom Executive may
become associated will recruit or solicit for employment any person who is an
employee of the Company or an affiliate of the Company. “Noncompetition Period”
will means a period of six (6) months from the date of this Agreement.
     A person or entity will be “in competition with the Company” if such person
or entity sells products or services that actually compete with the products or
services of the Company or

 



--------------------------------------------------------------------------------



 



any affiliate of the Company. Notwithstanding the foregoing, Executive will not
be prohibited from being employed by a person or entity “in competition with the
Company” if Executive’s duties with such person or entity during the
Noncompetition Period are restricted so that they do not involve in any respect
products or services that actually compete with the products or services of the
Company or any affiliate of the Company. A person or entity will not be “in
competition with the Company” if Executive’s only involvement with such person
or entity is the purchasing, acquiring or holding of not more than a total of
five percent (5%) of the outstanding securities of any publicly held
corporation.
     15. Severability. If any term, clause or provision of this Agreement is for
any reason be found invalid, unenforceable or void by a court of competent
jurisdiction, the same will not impair or invalidate any of the other terms,
clauses or provisions of this Agreement, all of which will be performed in
accordance with their respective terms.
     16. Non-Waiver. Any party’s delay or failure to enforce any term, clause or
provision of this Agreement will not constitute a waiver of such party’s right
to enforce that or any other term, clause or provision.
     17. Entire Agreement. This Agreement states the entire agreement of the
parties with respect to the subject matter of this document. No modification,
release, discharge or waiver of any term, clause or provision of this Agreement
will be of any force or effect unless it is made in writing and signed by the
parties to this Agreement. The parties each acknowledge that they have not
relied on any representations or statements of the other party, whether oral or
written, other than the express statements of this Agreement, in signing this
Agreement.
     18. Law Governing. This Agreement will be governed and construed in
accordance with the laws of the State of Minnesota.
     19. Acknowledgment of Reading and Understanding; Consultation with Counsel;
Twenty-One (21) Day Consideration Period. Executive, by Executive signing of
this Agreement, acknowledges and expressly agrees that Executive has carefully
read and understands all provisions of this Agreement and that Executive has
entered into this Agreement knowingly and voluntarily. Executive further
acknowledges that Zareba, has advised Executive to consult with legal counsel
before signing this Agreement and that Executive has in fact consulted with or
had the opportunity to consult with legal counsel before signing this Agreement.
Executive also acknowledges that Zareba, has informed Executive that Executive
has twenty-one (21) days from the receipt of this Agreement to consider whether
the terms, clauses and provisions are acceptable to Executive. Executive further
acknowledges by Executive signing this Agreement that Executive has had the
benefit of the twenty-one (21) day period and if Executive signs this Agreement
during twenty-one (21) day period, Executive has done so knowingly and
voluntarily and pursuant to the advice of Executive’s counsel. Executive
acknowledges and expressly agrees that if Executive does not sign this
Agreement, Zareba, will have no obligation to provide any of the payments or
other consideration under this Agreement and that this Agreement will be null
and void. Furthermore, Executive understands and agrees

 



--------------------------------------------------------------------------------



 



that if Executive does not sign this Agreement, Executive will be required to
return any payment(s) or other consideration already received and, if necessary,
Zareba, may commence a legal action to enforce return of the payments or other
consideration and/or reimbursement by Executive.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have signed this Agreement on the dates set
out below.

                Date: June 27, 2008  /s/ W. John Frederick       W. John
Frederick              Zareba Systems, Inc.
          Date: June 26, 2008  By:   /s/ Dale A. Nordquist         President   
         

The offer documented by this Resignation Agreement and Release is valid until
the close of business on the 21st day after Executive receives this document,
which is July 18, 2008.

 